Title: To Thomas Jefferson from De Thulemeier, 19 July 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: Jefferson, Thomas



Monsieur
à la Haye le 19e Juillet 1785.

Le Roi a parfaitement approuvé le Projet du Traité de Commerce et d’Amitié avec les Etats Unis de l’Amérique, tel qu’il a été le résultat de nos soins communs, et tel qu’il s’est trouvé consigné à la suite de la dernière lettre dont Vous m’avez honoré en date du 26 Mai de l’année courrante. Sa Majesté agrée de plus que d’après Votre proposition, Monsieur, et celle de Messieurs Vos Collégues la durée préalable du dit Traité soit fixée à dix années, et c’est en conséquence de mes instructions que dans l’Article 27, le terme mentionné a été exprimé. Elle m’ordonne de procéder actuellement à la signature requise avec Messieurs les Ministres  des Etats de l’Amérique Unie, et de diriger sous Leur bon plaisir l’introduction en conformité de celle qui a été usitée dans le Traité de Commerce conclu avec le Roi de Suède. La copie cijointe du Traité que je me propose de munir de ma signature en conformité de mes pleinpouvoirs, remplit ces différens objets et il ne me reste uniquement qu’à Vous rappeler, Monsieur, la proposition que j’ai pris la liberté de Vous faire par ma lettre datée du 17. de Juin passé, d’autoriser Mr. le Chargé d’affaires Dumas à la Haye de procéder avec moi à l’échange usité. Le Roi n’attend que l’envoi de l’exemplaire auquel Messieurs les Plénipotentiaires Américains auront apposé leur Signature, pour faire expédier Sa Ratification de la manière usitée.
J’ai l’honneur d’être avec la considération la plus distinguée, Monsieur, Votre très humble et très obéissant Serviteur,

de Thulemeier

P.S. Oserois-je me flatter, Monsieur, que Vous Vous chargeriez de faire passer en Amérique la lettre ci jointe pour Mr. le Général de Steuben; elle m’a été envoiée par une de ses parentes.

